
	
		I
		112th CONGRESS
		1st Session
		H. R. 759
		IN THE HOUSE OF REPRESENTATIVES
		
			February 17, 2011
			Mr. Nunes (for
			 himself, Mr. McCarthy of California,
			 Mr. Kline,
			 Mr. McKeon,
			 Mrs. McMorris Rodgers,
			 Mr. Hunter,
			 Mr. Chaffetz,
			 Mr. Gallegly,
			 Mr. Burton of Indiana,
			 Mr. Walden,
			 Mr. Herger,
			 Mr. Lamborn,
			 Mr. Cravaack, and
			 Mr. Canseco) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources, and in addition to the Committees on
			 Agriculture and
			 the Judiciary, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require the Director of National Drug Control Policy
		  to develop a Federal Lands Counterdrug Strategy, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Lands Counterdrug Strategy
			 Act.
		2.Federal Lands
			 Counterdrug Strategy
			(a)In
			 generalNot later than 120
			 days after the date of enactment of this Act, and every 2 years thereafter, the
			 Director of National Drug Control Policy shall submit to the Congress a Federal
			 Lands Counterdrug Strategy.
			(b)PurposesThe
			 Federal Lands Counterdrug Strategy shall—
				(1)set forth the Government's strategy for
			 preventing the illegal production, cultivation, manufacture, and trafficking of
			 controlled substances on covered lands;
				(2)state the specific roles and
			 responsibilities of the relevant agencies, including the National Drug Control
			 Program agencies, the Forest Service, the National Park Service, and the Bureau
			 of Land Management, for implementing that strategy; and
				(3)identify the specific resources required to
			 enable the relevant agencies, including the National Drug Control Program
			 agencies, the Forest Service, the National Park Service, and the Bureau of Land
			 Management, to implement that strategy.
				(c)Specific content
			 related to marijuana eradicationThe Federal Lands Counterdrug
			 Strategy shall include—
				(1)a strategy to reduce the cultivation and
			 trafficking of marijuana on covered lands; and
				(2)an examination of
			 how technology available when the Federal Lands Counterdrug Strategy is being
			 prepared, including herbicides, can be used to reduce the cultivation and
			 trafficking of marijuana on covered lands.
				(d)Specific content
			 related to the effect of land-Management laws on the enforcement of drug
			 lawsThe Federal Lands
			 Counterdrug Strategy shall include an analysis of the effect of Federal laws
			 related to the management of covered lands on the enforcement of the Controlled
			 Substances Act (21 U.S.C. 801 et seq.) and on such other Federal laws related
			 to the importation, manufacture, distribution, possession, or use of controlled
			 substances as the Director considers appropriate. The analysis shall include an
			 assessment of—
				(1)whether such
			 land-management laws hinder enforcement on covered lands of such laws related
			 to controlled substances;
				(2)whether any
			 hindrance of enforcement described in paragraph (1) results from restrictions
			 under such land-management laws that—
					(A)limit the use of
			 tools or strategies, including motor vehicles, used by law enforcement
			 personnel to enforce such laws related to controlled substances in areas that
			 are not on covered lands; or
					(B)result in a lack of access to areas on
			 covered lands that creates havens for the importation, manufacture,
			 distribution, possession, or use of controlled substances; and
					(3)whether any additional authorities,
			 including exceptions from or waiver authority with respect to such
			 land-management laws, are needed to prevent the importation, manufacture,
			 distribution, possession, or use of controlled substances on covered lands and
			 to secure such lands from related criminal activity.
				(e)Consultation
			 with other agenciesThe
			 Director shall issue the Federal Lands Counterdrug Strategy in consultation
			 with the heads of the relevant agencies, including the National Drug Control
			 Program agencies, the Forest Service, the National Park Service, the Bureau of
			 Land Management, and any relevant State, local, and tribal law enforcement
			 agencies.
			(f)LimitationThe Federal Lands Counterdrug Strategy
			 shall not change existing agency authorities or the laws governing interagency
			 relationships, but may include recommendations about changes to such
			 authorities or laws.
			(g)Report to
			 CongressThe Director shall
			 provide a copy of the Federal Lands Counterdrug Strategy to the appropriate
			 congressional committees (as defined in section 702(12) of the Office of
			 National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C.
			 1701(12))).
			(h)Treatment of
			 classified or law enforcement sensitive informationAny content of the Federal Lands
			 Counterdrug Strategy that involves information classified under criteria
			 established by an Executive order, or whose public disclosure, as determined by
			 the Director or the head of any relevant National Drug Control Program agency,
			 would be detrimental to the law enforcement or national security activities of
			 any Federal, State, local, or tribal agency, shall be presented to Congress
			 separately from the rest of the strategy.
			(i)DefinitionsIn
			 this section:
				(1)Controlled
			 substanceThe term controlled substance has the
			 meaning given such term in section 102(6) of the Controlled Substances Act (21
			 U.S.C. 802(6)).
				(2)Covered
			 landsThe term covered lands means units of the
			 National Park System, National Forest System lands, and public lands (as such
			 term is defined in section 103(e) of the Federal Land Policy and Management Act
			 of 1976 (43 U.S.C. 1702(e))).
				(3)National Drug
			 Control Program agencyThe
			 term National Drug Control Program agency has the meaning given
			 such term in section 702(7) of the Office of National Drug Control Policy
			 Reauthorization Act of 1998 (21 U.S.C. 1701(7)).
				
